OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                      P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




           PENALTY FOR
  10/30/201PRIVATE                                __                 )3152      OCT31 2014
  GLENN, JONATHAN BRANDON             t-Tr..€&N$®&W,2d®i&> fRom 2IFVVRX73S326-03
  On this day, the application for. 11 07 Writ, of Habeas Corpus has been received
  and presented to the Court.        **-      -

                                                    V
                                                       "&cV                  Ak3el Acosta- Clerk
                                JONATHAN BRANDON GLENN
                                HENDERflQgPCOUNTXJAIL
                                206 N mJWhISON ST
                                ATHENS,iM75751




%-'AWBS3B   ?5r'5i: